DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the words "may be" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9-13, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US 2018/0069493 A1).
Regarding claim 1, Roberts discloses an apparatus for collaborative robotics, comprising: a first segment (first link); a second segment (second link); and a joint assembly (paragraphs 0053, 0075), wherein the joint assembly includes a stepper motor (Figs. 1-3, elements 101 and/or 301) to control a relative position (e.g., holding joint in place) of the first and second segments (paragraphs 0003, 0070, 0077, 0101, 0128), and a switch (Fig. 3, element 309, 315) to selectively (Fig. 3, element 315a,e,f) short a phase (Fig. 3, element 305) of the stepper motor (paragraph 0019, 0072-0073, 0091, 0099).
	Regarding claim 4, Roberts discloses the apparatus as applied to claim 1 above, wherein the switch includes a solid state relay to short the phase (paragraph 0091).
	Regarding claim 5, Roberts discloses the apparatus as applied to claim 1 above, wherein the switch includes an H-bridge to short the phase (Figs. 1 and 3, element 105, 309; paragraph 0078, 0091).
	Regarding claim 6, Roberts discloses the apparatus as applied to claim 1 above, wherein the apparatus does not include a mechanical brake to brake the joint assembly (paragraph 0005, 0071, 0192). 
Regarding claim 7, Roberts disclose the apparatus as applied to claim 1 above, wherein the switch is configured to short the phase of the stepper motor, a braking force of the joint assembly may be overcome by typical human force (paragraph 0074).
	Regarding claim 9, Roberts discloses an apparatus for use in a robotic system, comprising: a processing device (Figs. 1, 3-5 and 7, element 103, 303, 403, 503 and/or 701) to: identify a signal (trigger condition, fault condition, user input, sensed motion) to brake a joint assembly, wherein the joint assembly is driven by a stepper motor (Figs. 1-3 and 7, elements 101, 301; paragraph 0003-0004, 0037, 0044, 0053, 0070, 0075, 0077, 0085, 0160-0164), and 	in response to identification of the signal, cause (via Figs. 3 and 7, element 315 and/or 705) a phase (Figs. 3, 5, 7, element 305) of the stepper motor to be shorted (braking mode, paragraph 0072, 0098-0100, 0154-0158).
Regarding claim 10, Roberts discloses the apparatus as applied to claim 9 above, wherein the signal is generated in response to a fault condition (paragraph 0044, 0081, 0164).
Regarding claim 11, Roberts discloses the apparatus as applied to claim 9 above, wherein the signal is generated in response to a command to turn brakes on (paragraph 0085).
Regarding claim 12, Roberts discloses the apparatus as applied to claim 9 above, wherein the signal is generated in response to a command to turn motor drive off (paragraph 0085).
Regarding claim 13, Roberts discloses the apparatus as applied to claim 9 above, wherein the processing device is part of the joint assembly (arrangements 300, 400 and 500 include processing device 103, 303, 403, 503 and are part of joint; paragraph 0003, 0090, 0107, 0131).
Regarding claim 16, Roberts discloses an apparatus for use in a robotic system, comprising: a processing device (Fig. 3, element 303) to: cause a phase (Figs. 3, 5, 7, element 305) of a stepper motor (Figs. 3, 5, 7, element 301) to be shorted to brake the stepper motor (braking mode; paragraph 0072, 0090), and cause the phase of the stepper motor to not be shorted together to allow the stepper motor to move (paragraph 0008, 0030, 0094-0097, 0118-0119, 0134, 0147, 0157). 
Regarding claim 18, Roberts discloses the apparatus as applied to claim 16 above, wherein the stepper motor is part of a robotic arm (paragraph 0003-0004, 0053, 0074-0075).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2018/0069493 A1) as applied to claims 1 and 16 above, and further in view of Monreal et al. (US 2017/0050317 A1).
	Regarding claims 2 and 17, Roberts teaches the apparatus as applied to claims 1 and 16 above.
Roberts is silent regarding the joint assembly further including a drivetrain and the drivetrain has a gear ratio that is less than 30:1. Monreal teaches a joint assembly (Fig. 1, element 13) including a motor (Fig. 2, element 11) and drivetrain (paragraph 0061-0066), the drivetrain having a gear ratio that is less than 10:1 (paragraph 0017).
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known teachings of Monreal to the prior art apparatus taught by Roberts. Application of the well-known joint assembly taught by Monreal to the prior art apparatus would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would yield predictable results. The predictable results including the joint assembly further including a drivetrain with a gear ratio less than 30:1.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2018/0069493 A1) as applied to claim 1 above, and further in view of Tateda et al. (US 2020/0112273 A1).
	Regarding claim 3, Roberts teaches the apparatus as applied to claim 1 above. Roberts is silent regarding the switch including a mechanical relay to short the phase. Tateda et al. teach a switch (Fig. 2, element 22) having a mechanical relay to short circuit a phase of a motor (Fig. 2, element 3; paragraph 0049). 
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Tateda et al. to the prior art system . 
Claims 8, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2018/0069493 A1) as applied to claim 16 above, and further in view of Knuepfel et al. (US 2020/0114523 A1).
	Regarding claim 8, Roberts teach the apparatus as applied to claim 1 above, wherein the joint assembly is one of a plurality of joint assemblies of the apparatus (series of links interconnected by articulated joints), and individual one of the joint assemblies include a stepper motor (Figs. 1-3, element 101, 301) and a switch (Fig. 3, element 309, 315) to selectively short (short-circuit) a phase (Fig. 3, element 305) of the individual stepper motor (paragraphs 0053, 0070-0073, 0077, 0091, 0099). Roberts is silent regarding the joint assemblies being communicatively coupled by a Universal Serial Bus (USB) link, a controller area network (CAN) link, or an RS-485 link.
	Knuepfel et al. teach joint assemblies communicatively coupled by a Universal Serial Bus (USB) link, a controller area network (CAN) link, or an RS-485 link (paragraphs 0046, 0068, 0180). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Knuepfel et al. to the prior art apparatus. Application of the well-known technique would have been obvious because such application would have yielded predictable results and because such application would have yielded predictable results. The predictable results including joint assemblies being communicatively coupled by a Universal Serial Bus (USB) link, a controller area network (CAN) link, or an RS-485 link. 
Regarding claim 15, Roberts teach the apparatus as applied to claim 9 above, wherein the processing device is a first processing device (Fig. 7, element 703) and the first processing device is to receive the signal from a second processing device (Fig. 7, element 309) in communication with the first processing device via communication line (Fig. 7, element 711; paragraph 0151-0157). Roberts is silent regarding the communication line being a bus.
Knuepfel et al. teach a bus for communication between control circuits (paragraphs 0046, 0068, 0180). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known bus technique taught by Knuepfel et al. to the prior art apparatus taught by Roberts. That is, it would have been obvious to replace the generic communication line 711 taught by Roberts with a bus by applying the teachings of Knuepfel et al. Application of the well-known technique taught by Knuepfel et al. to the prior art apparatus would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including the communication line being a communication but.
Regarding claim 19, Roberts teach the apparatus as applied to claim 16 above. Roberts is silent regarding the stepper motor being part of a robotic gantry.  Knuepfel et al. teach a stepper motor being part of a robotic gantry (Fig. 3, element 182; paragraph 0056-0057).
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to combine the teachings of Roberts and Knuepfel et al. That is, it would have been obvious to use the stepper motor taught by Roberts in a gantry by applying the techniques taught by Knuepfel et al. Application of the well-known technique taught by Knuepfel et al. to the prior art apparatus taught by Roberts would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2018/0069493 A1) as applied to claim 9 above, and further in view of Tateda et al. (US 2020/0112273A1).
Regarding claim 14, Roberts discloses the apparatus as applied to claim 9 above, wherein the signal is a first signal, and the processing device is to: identify a second signal to stop braking the joint assembly; and in response to identification of the second signal, cause the phase to no longer be shorted. Roberts is silent regarding identifying a second signal to stop braking the joint assembly and in response to identification of the second signal, cause the phase to no longer be shorted.
Tateda et al. teach identifying a signal to stop dynamically braking a motor and in response to identification of the signal cause a phase of a motor to no longer be shorted (open state of switch 22; paragraph 0004, 0010, 0031 and 0039). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the technique taught by Tateda et al. to the prior art apparatus taught by Roberts. That is, it would have been obvious to configure the prior art apparatus to stop braking the joint assembly in response to a second signal by causing the phase to no longer be shorted by applying the technique taught by Tateda et al. Application of the well-known technique taught by Tateda et al. to the prior art system would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2018/0069493 A1) as applied to claim 16 above, and further in view of Isozumi et al. (US 2021/0026335 A1).
Regarding claim 20, Roberts teach the apparatus as applied to claim 16 above. Roberts is silent regarding the robotic system be a product inspection system. Isozumi et al. teach a technique for controlling a robotic product inspection system (Figs. 4-5) with a processor (Fig. 3, element 21; paragraph 0079, 0121-0122, 0129-0133 and 0144). 
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique of Isozumi et al. to the prior art apparatus of Roberts. That is, it would have been obvious to the person having ordinary skill in the art to configure the prior art apparatus as a product inspection system based by applying the techniques taught by Isozumi et al. Such a modification of Roberts would have been obvious to the person having ordinary skill in the art because such modification would have been well within the level of skill of the person having ordinary skill and because such modification would have yielded predictable results. The predictable results including the robotic system being a product inspection system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/Dale Moyer/Primary Examiner, Art Unit 3664